[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 466 
On plaintiffs' appeal: Order, so far as appealed from, affirmed, with costs. Fifth question certified answered in the negative. Other questions certified not answered. On appeal of defendant International Union: Orders, so far as appealed from, reversed and the motion of the defendant International Union granted, with costs. First and ninth questions certified *Page 467 
answered in the negative. Other questions certified not answered. (See Amon v. Moreschi, 296 N.Y. 395, decided herewith.) No opinion.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, THACHER, DYE and FULD, JJ.